Citation Nr: 1024109	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-28 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
keratoconjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to July 
1953. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.   When 
this matter was initially before the Board in April 2009, it 
was remanded for further development.  

The Board notes that the issue of entitlement to service 
connection for bilateral hearing loss was previously on 
appeal; however, in a March 2010 rating action, service 
connection for bilateral hearing loss was granted.  Insofar 
as this represents a full grant of the claim on appeal, this 
matter is no longer before the Board and the issue on appeal 
is as stated on the cover sheet.  

The issue of entitlement to service connection for a 
bilateral foot condition, including as secondary to an in-
service cold injury, has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See February 2007 Form 21-4138.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left eye disability is manifested by, at worst, 
corrected visual acuity of 20/40 in the right eye and 20/25 
in the left eye, a full field of vision bilaterally, and 
intermittent/periodic active keratoconjunctivitis pathology, 
including burning, tearing, crusting, dryness, and shooting 
pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for keratoconjunctivitis have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.75, 
4.76, 7.76a, 4.84a, Diagnostic Codes (DCs) 6001-6080 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in July 2004 
informed the Veteran of all of the elements required by 38 
C.F.R. § 3.159(b), as stated above.  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records, and has 
provided him with two VA examinations.  The Board notes that 
several VA treatment records indicate that the Veteran 
receives private treatment for his eye condition.  
Significantly, however, in May 2009, when asked to submit 
additional evidence in support of his claim for an increased 
rating for his eye condition and to identify all of his 
treating physicians, the Veteran only identified VA doctors 
and treatments.  As such, the Board finds that no further 
efforts to obtain additional private treatment records are 
necessary in this case.  

Moreover, the Board is satisfied that the RO has 
substantially complied with the Board's April 2009 remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this 
regard, the Board notes that, in August 2009, it directed the 
RO to provide the Veteran with a notice letter for his claim 
for an increased rating for keratoconjunctivitis that was in 
full compliance with Vazquez-Flores v. Peake, 22 Vet App. 137 
(2008) (i.e., a letter that included the specific rating 
criteria for an increased rating for keratoconjunctivitis), 
to obtain any VA treatment records pertaining to an eye 
condition dated since November 2006, and to schedule the 
Veteran for a VA eye examination.  The Board also notes that, 
in compliance with these remand instructions, all relevant 
records have been obtained, and in February 2009, the Veteran 
was afforded a VA eye examination that addressed the specific 
rating criteria for vision disabilities.  Additionally, in 
May 2009, the Veteran was provided with a notice letter 
outlining the specific rating criteria for an increased 
rating for keratitis under 38 C.F.R. § 4.84a, DC 6001.  
Significantly, however, this letter only outlined the rating 
criteria for 38 C.F.R. § 4.84a, DC 6001 (2009) as it applies 
to cases filed on or after December 10, 2008, and did not 
include the rating criteria under the old 38 C.F.R. § 4.84a, 
DC 6001 (2007), which apply to this case.  Moreover, the May 
2009 letter did not include the rating criteria for any other 
potentially applicable diagnostic codes relevant to rating an 
eye disability.  However, insofar as Vazquez has since been 
overruled in relevant part, by Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009), the Board finds that another 
remand to provide the Veteran with further notice is not 
required in this case.  See Stegall v. West, 11 Vet. App. 268 
(1998).



Accordingly, the duty to assist has been satisfied and there 
is no reasonable possibility that any further assistance to 
the Veteran by VA would be capable of substantiating his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Increased Rating for a Bilateral Eye Disability

The Veteran was originally granted service connection for 
bilateral keratoconjunctivitis in a December 1953 rating 
decision and was assigned a noncompensable evaluation, 
effective July 20, 1953, to July 30, 1953, and a 20 percent 
evaluation effective July 30, 1953, pursuant to 38 C.F.R. § 
4.79, DC 6001.  Subsequently, in a November 1955 rating 
decision, the RO reduced the Veteran's bilateral 
keratoconjunctivitis evaluation to noncompensable, effective 
January 3, 1956.  Thereafter, in an April 1959 rating 
decision, the RO increased the Veteran's bilateral 
keratoconjunctivitis evaluation to 10 percent, effective 
January 23, 1959.  In January 2004, the Veteran submitted a 
claim for an increased rating for his bilateral eye 
disability, reporting that his disability was worse than it 
was currently rated.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  However, as 
discussed below, the record reflects that the Veteran's 
disability has remained constant with respect to the 
applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id. 

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  
The United States Court of Veterans Appeals (Court) held, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes 
of determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of, or overlapping with, the symptomatology of the other 
conditions.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).




A.  DC 6001

As noted above, the Veteran's bilateral eye disability is 
rated under 38 C.F.R. § 4.84a, DC 6001, which evaluates 
keratitis of the eye.  During the pendency of the Veteran's 
appeal, the schedular criteria by which eye disabilities are 
rated changed.  See 73 FR 66550 (November 10, 2002) 
(effective December 10, 2008); see also 38 C.F.R. § 4.84a, 
DCs 6001 to 6091 (2009).  However, because the amended 
regulations apply only to claims received by VA on or after 
December 10, 2008, that version of the eye regulations will 
not be applied here.  See id.  

Under the old DC 6001, chronic keratitis is to be rated from 
10 percent to 100 percent disabling based on impairment of 
visual acuity or field loss, pain, rest requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.   38 C.F.R. § 
4.84a, DC 6001 (2008).  The minimum evaluation during active 
pathology is 10 percent.  Id.   

Impairment of visual acuity is rated under diagnostic codes 
6061 to 6079.  38 C.F.R. § 4.84a.  In rating impairment of 
visual acuity, the best distant vision obtainable after best 
correction by glasses will be the basis of rating, except 1) 
in cases of keratoconus in which contact lenses are medically 
required, or 2) if there exists a difference of more than 4 
diopters of spherical correction between the two eyes.  38 
C.F.R. § 4.75.  In this case, however, there is no evidence 
indicating that the Veteran has been diagnosed with 
keratoconus, or that there is a difference of more than 4 
diopters of spherical correction between his two eyes.  
Accordingly, the best distant vision obtainable after best 
correction by glasses will be the basis of his visual acuity 
rating. 

Under DCs 6061 to 6079, a noncompensable rating is assigned 
if corrected visual acuity is 20/40 or better in both eyes.  
38 C.F.R. § 4.84a, DC 6079.  A 10 percent rating is assigned 
for vision of either 20/40 or 20/50 in one eye and 20/50 in 
the other, or vision of 20/40 in one eye and 20/70 or 20/100 
in the other.  38 C.F.R. § 4.84a, DC 6078.  A 20 percent 
evaluation is assigned for vision of 20/70 in one eye and 
20/50 in the other, or vision of 20/100 in one eye and 20/50 
in the other.  38 C.F.R. § 4.84a, DC 6078.  A 20 percent 
evaluation is also assigned for vision of 20/200 in one eye 
and 20/40 in the other, or vision of 15/200 in one eye and 
20/40 in the other.  38 C.F.R. § 4.84a, DC 6077.  Higher 
disability ratings are available for additional loss of 
visual acuity.  38 C.F.R. § 4.84a, DCs 6061-6077.  

Impairment of visual field is rated under 38 C.F.R. § 4.84a, 
DC 6080.  Measurement of the visual field will be made when 
there is disease of the optic nerve or when otherwise 
indicated.  38 C.F.R. § 4.76.  Under 38 C.F.R. § 4.76a, Table 
III, the normal visual field extent at the 8 principal 
meridians is: temporally: 85 degrees; down temporally: 85 
degrees; down: 65 degrees; down nasally: 50 degrees; nasally: 
60 degrees; up nasally: 55 degrees; up: 45 degrees; and up 
temporally: 55 degrees. The total is 500 degrees.  The extent 
of visual field contraction in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  38 C.F.R. § 
4.76a.  The number of degrees lost is determined at each 
meridian by subtracting the remaining degrees from the normal 
visual fields given in 38 C.F.R. § 4.76a, Table III.  The 
degrees lost are then added together to determine the total 
number of degrees lost, which are subtracted from 500.  The 
total remaining degrees of the visual field are then divided 
by eight to represent the average contraction for rating 
purposes.  38 C.F.R. § 4.76a.  

Under DC 6080, a 10 percent rating is assigned for concentric 
contraction of the visual field to 60 degrees, but not to 45 
degrees, unilaterally; concentric contraction of the visual 
field to 30 degrees, but not to15 degrees, unilaterally; loss 
of the nasal half of the visual field unilaterally; or loss 
of the temporal half of the visual field unilaterally.  A 20 
percent rating is assigned for concentric contraction of the 
visual field to 60 degrees, but not to 45 degrees, 
bilaterally; concentric contraction of the visual field 
limited to 15 degrees, but not to 5 degrees, unilaterally; or 
loss of the nasal half of the visual field bilaterally.  
Higher disability ratings are available for additional loss 
of the visual field.   38 C.F.R. § 4.84a, DC 6080.  

Based on a thorough review of all of the evidence of record, 
including two VA examination reports and the Veteran's VA 
treatment records, the Board finds that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for the Veteran's keratoconjunctivitis.  

In this regard, the Board finds it significant that, based on 
the evidence of record, the Veteran's keratoconjunctivitis 
has been characterized by corrected visual acuity of no worse 
than 20/40 in the right eye and 20/25 in the left eye.  
Specifically, at his September 2004 VA fee examination, the 
Veteran demonstrated corrected visual acuity of 20/20 in each 
eye, and the examiner specifically noted that the Veteran had 
no significant vision loss due to his service-connected 
keratoconjunctivitis.  Additionally, VA treatment records 
dated in April 2003, July 2003, January 2004, March 2005, 
September 2006, November 2006, April 2007, November 2007, 
December 2007, and February 2009 reveal corrected visual 
acuity of 20/20 in each eye.  In August 2006, a VA doctor 
noted that visual acuity testing was being deferred as the 
Veteran reported having good visual acuity with no 
complaints.  During VA treatment in September 2006 and 
November 2006, the Veteran demonstrated corrected visual 
acuity of 20/20 in the right eye and 20/25 in the left eye.  
Additionally, during VA treatment in February 2009, the 
Veteran demonstrated corrected visual acuity of 20/40 in the 
right eye and 20/25 in the left eye.  Moreover, during VA 
treatment in June 2009, he demonstrated vision of 20/30+ in 
the right eye and 20/20 in the left eye.  At his December 
2009 VA examination the Veteran demonstrated corrected visual 
acuity of 20/30 in the right eye and 20/25 in the left eye.  
Finally, during treatment in March 2010, the Veteran had 
corrected visual acuity of 20/20 in the right eye and 20/25 
in the left eye.  

As noted above, under DCs 6061 to 6079, a higher disability 
rating of 20 percent based on loss of visual acuity is not 
warranted unless the Veteran demonstrates corrected vision of 
20/70 in one eye and 20/50 in the other; 20/100 in one eye 
and 20/50 in the other; 20/200 in one eye and 20/40 in the 
other; or 15/200 in one eye and 20/40 in the other.  38 
C.F.R. § 4.84a, DCs 6077, 6078.  In this case, the Veteran's 
corrected visual acuity is, at worst, 20/40 in the right eye 
and 20/25 in the left eye, which does not even approach the 
requirements for a 10 percent evaluation under DC 6078.  
Therefore, he is not entitled to an increased rating based on 
loss of visual acuity.   

Moreover, the Board finds it significant that the Veteran has 
consistently been noted to have a full field of vision in 
both eyes.  In this regard, the Board notes that, at his 
September 2004 VA fee examination, the examiner reported that 
the Veteran's had revealed normal peripheral fields in both 
eyes.  Additionally, in January 2004, March 2005, August 
2006, April 2007, February 2009, and June 2009, a VA doctor 
noted that he Veteran's visual fields were full to finger 
counting.  During VA treatment in November 2006, a doctor 
noted that the Veteran's vision field testing was unreliable, 
but reported that he had full right eye field of vision 
except for one spot, and full left eye field of vision except 
for spotty nonspecific changes with no nerve bundle defects.  
In November 2007, a VA doctor noted that the Veteran had a 
full vision field in both eyes except for spotty nonspecific 
changes, with no nerve bundle defects.  Similarly, in 
December 2007, a VA doctor noted that although the Veteran 
had a few rare non-specific spotty changes that were 
inconsistent throughout six visual field studies, he had no 
nerve bundle defects in his visual fields in either eye.  
During VA treatment in April 2009, a doctor noted that the 
Veteran had a full field of vision in each eye.  
Additionally, at a December 2009 VA examination and during VA 
treatment in December 2009, the Veteran's visual fields were 
reported to be within normal limits.  Finally, during 
treatment in March 2010, a doctor reported that the Veteran 
had a full vision field bilaterally.  

As noted above, under DC 6080, a higher evaluation of 20 
percent based on loss of visual field is not warranted unless 
there is concentric contraction of the visual field to 60 
degrees, but not to 45 degrees, bilaterally; concentric 
contraction of the visual field limited to 15 degrees, but 
not to 5 degrees, unilaterally; or loss of the nasal half of 
the visual field bilaterally.  In this case, however, the 
Veteran has consistently been shown to have a vision field 
that is full to finger counting and is within normal limits.  
In this regard, the Board acknowledges that, in November 
2007, the Veteran was noted to have a few rare non-specific 
spotty changes that were inconsistent over six field of 
vision studies; in December 2007, he was noted to spotty 
nonspecific changes in his field of vision; and in November 
2006, he was noted to have full right eye field of vision 
except for one spot, and full left eye field of vision except 
for spotty nonspecific changes with no nerve bundle defects.   
Significantly, however, at no point has a doctor indicated 
that the Veteran has any quantifiable loss in his field of 
vision, and much less, concentric contraction of the visual 
field to 60 degrees bilaterally, concentric contraction to 15 
degrees unilaterally, or loss of the nasal half of the visual 
field bilaterally, as is required for a higher evaluation.  
Rather, the November 2006, November 2007, and December 2007 
VA doctors all indicated that despite his spotty, nonspecific 
changes, the Veteran still had a full field of vision.  
Moreover, as noted above, throughout the duration of this 
appeal, the Veteran has consistently been reported to have a 
field of vision that is full to finger counting.  Further, at 
his most recent VA examination in December 2009, the examiner 
reported that the Veteran's visual fields were within normal 
limits, and in April 2009 and March 2010, a VA doctor 
reported that the Veteran had a full field of vision in each 
eye.  Accordingly, the Veteran has consistently demonstrated 
a full field of vision bilaterally, and accordingly, does not 
even approach the criteria for a 10 percent rating based on 
field of vision loss under DC 6080.  As such, he is not 
entitled to an increased rating based on loss of visual 
field.   

Finally, the Board finds it significant that there is no 
evidence of record indicating that the Veteran has been 
required to rest or that he has had any episodic incapacity 
due to his keratoconjunctivitis.  However, the Board 
acknowledges that, during the course of this appeal, the 
Veteran has reported having periodic active pathology of 
keratoconjunctivitis, including pain.  Specifically, during 
VA treatment in January 2003, the Veteran reported 
intermittent grey to blurred vision in the left eye and a one 
week history of a having a foreign body sensation in the 
right eye.  At that time, the doctor noted that the Veteran 
was using Celluvisc, Refresh, Lacrilube, and Johnson's baby 
shampoo to treat his chronic dry eye syndrome.  Additionally, 
in July 2003, the Veteran was diagnosed with dry eyes.  In 
January 2004, the Veteran reported having burning and tearing 
bilaterally, with a foreign body sensation in the upper lid 
of his right eye and a gritty/sandy sensation in both eyes; 
the doctor noted that the Veteran was currently using 
Celluvisc, Refresh, Lacrilube, Johnson's baby shampoo to 
treat his chronically dry eyes.  Similarly, in March 2005, 
the Veteran reported having burning, tearing, and crusting 
bilaterally, and the doctor noted the Veteran's report that 
he had experienced several similar episodes since his last 
visit, but that he was otherwise doing well, with no 
additional vision complaints.  The doctor also reported that 
the Veteran should use Johnson's baby shampoo to treat his 
chronically dry eyes.  During VA treatment in April 2006, the 
Veteran reported having "trouble with his eyes."  However, 
during VA treatment in August 2006, the Veteran reported 
having no eye pain and indicated that he was using Genteal 
tears bilaterally as needed.  Additionally, in November 2006, 
the Veteran reported having no eye pain, although he did 
indicate that he had eye dryness.  In April 2007, the Veteran 
reported experiencing burning, blurriness, tearing, mucous, 
and sharp shooting pains in his left eye for the past day, 
and the doctor noted that the Veteran had experienced such 
symptoms before on a periodic basis.  In November 2007, the 
Veteran reported that he still experienced sharp shooting 
pain in both eyes, which lasted for a few seconds and was 
followed by tearing bilaterally.  Additionally, in June 2009, 
a VA doctor noted that the Veteran had no pain or discomfort 
in either eye.  During treatment in December 2009, a VA 
doctor noted that the Veteran's keratoconjunctivitis required 
topical immunosuppression.  No active keratoconjunctivitis 
pathology was noted at his December 2009 VA examination; the 
examiner reported only a history of keratoconjunctivitis 
sicca bilaterally (dry eye syndrome) with basal tear 
secretion, and mild superior limbal vascular dilation (ruling 
out superior limbal keratoconjunctivitis), which the doctor 
noted could cause burning, tearing, and a dry feeling.  
Finally, in March 2010, the Veteran reported having bilateral 
sharp shooting pains, which were greater in the left eye than 
the right eye.  

Based on the foregoing, the Board finds that the current 10 
percent rating assigned for the Veteran's 
keratoconjunctivitis appears to be based upon his periodic 
keratoconjunctivitis active pathology, which includes eye 
pain.  See 38 C.F.R. § 4.84a, DC 6001.  In this regard, the 
Board notes that the Veteran's active pathology of burning, 
tearing, crusting, dryness, and shooting pains has occurred 
only on a periodic/episodic, rather than a continuous, basis 
throughout the duration of this appeal.  Moreover, the 
Veteran has specifically reported having no eye pain on 
several occasions.  Accordingly, the Board finds that the 
Veteran's eye pain has been considered in assigning the 10 
percent evaluation and there is no additional continual 
active pathology that would warrant a higher rating.  
Therefore, the Board concludes that the Veteran's 
keratoconjunctivitis does not warrant more than the minimum 
10 percent rating assigned on the basis of active pathology 
under DC 6001.  



B.  DC 6017

The Board notes that VA may consider other analogous rating 
criteria if warranted under the facts and circumstances of a 
case.  See 38 C.F.R. § 4.20 (stating that when an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous).  Specifically, 
evaluation of a service-connected disability in accordance 
with schedular criteria that closely pertain to an analogous 
disease in terms of functions affected, anatomical 
localization, and symptomatology, is permitted.  Id.  

In this case, the Board has considered whether the Veteran is 
entitled to an increased rating under 38 C.F.R. § 4.84a, DC 
6017, which rates chronic conjunctivitis.  In this regard, 
the Board again notes that, during the pendency of the 
Veteran's appeal, the schedular criteria by which eye 
disabilities are rated changed.  See 73 FR 66550 (November 
10, 2002) (effective December 10, 2008); see also 38 C.F.R. § 
4.84a, DCs 6001 to 6091 (2009).  However, because the amended 
regulations apply only to claims received by VA on or after 
December 10, 2008, that version of the eye regulations will 
not be applied here.  See id.  

Under the old DC 6018, the maximum rating available for 
chronic conjunctivitis is 10 percent, which is assigned where 
there is active conjunctivitis with objective symptomatology.  
38 C.F.R. § 4.84a, DC 6018 (2007).  Because the Veteran's 
keratoconjunctivitis has already been assigned a 10 percent 
disability rating under DC 6001, which is the maximum 
available schedular rating under DC 6018, no increase is 
available to the Veteran under this code.  In this regard, 
the Board acknowledges that a 30 percent rating is available 
under DC 6017 for chronic trachomatous conjunctivitis with 
active pathology; however, because there is no evidence of 
record indicating that the Veteran has been diagnosed with 
chronic trachomatous conjunctivitis, he is not entitled to a 
higher rating under this diagnostic code.  




Moreover, the Board points out that, as discussed above, the 
Veteran is currently in receipt of a 10 percent disability 
rating for his active pathology of keratoconjunctivitis, 
under 38 C.F.R. § 4.84a, DC 6001.  As such, to assign a 
separate rating for active conjunctivitis with objective 
symptomatology under a different diagnostic code (i.e., DC 
6018) would violate the law against pyramiding, which 
specifically states that the evaluation of the same 
manifestations under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994) (holding that the critical element in the 
assignment of separate ratings under diagnostic codes is that 
none of the symptomatology is duplicative or overlapping).


C.  Other Diagnostic Codes

As noted above, a Veteran can receive separate disability 
ratings for different problems or residuals of an injury as 
long as the separate ratings are not for the "same 
disability" or the "same manifestation" (i.e., the 
symptomatology for any one of the conditions is not 
duplicative of, or overlapping with, the symptomatology of 
the other conditions).  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  

In this case, the Board has considered the applicability of 
38 C.F.R. § 4.84a, DCs 6010, 6014, 6015, 6016, 6020, 6021, 
6022, 6025, 6029, 6031, 6034, and 6035.  However, because 
there is no evidence of record indicating that the Veteran 
has developed tuberculosis of the eye, new benign or 
malignant growths of the eye, central hystabmus, ectropion, 
entropion, lagophthalmos, epiphora, aphakia, dacryocysititis, 
pterygium, or keratoconus, these codes are inapplicable.     

The Board acknowledges that the Veteran has been diagnosed 
with optic atrophy, optic neuropathy, ptosis, glaucoma, and 
cataracts.  Significantly, however, the Veteran does not 
contend, nor does the evidence show, that these conditions 
are 



in any way related to the Veteran's his service-connected 
keratoconjunctivitis.  As such, the Veteran is not entitled 
to a higher or separate rating under DCs 6011, 6012, 6013, 
6019, 6026, 6027 or 6028. 


III.  Extraschedular Consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b) (2009).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's 
keratoconjunctivitis (i.e., corrected visual acuity of 20/40 
in the right eye and 20/25 in the left eye and 
intermittent/periodic active keratoconjunctivitis pathology, 
including burning, tearing, crusting, dryness, and shooting 
pain) are not shown to cause any impairment that is not 
already contemplated by the rating criteria discussed above 
(i.e., DCs 6001 and 6061 to 6079), and the Board finds that 
the rating criteria reasonably describe his disability.  For 
these reasons, referral for consideration of an 
extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to a rating in excess of 10 percent for 
keratoconjunctivitis is denied.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


